Citation Nr: 1805108	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  13-28 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.   Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine prior to May 4, 2016; and 40 percent thereafter.

2.   Entitlement to an initial compensable disability rating for status post avulsion fracture of the 5th digit of the right hand.

3.   Entitlement to an initial disability rating in excess of 10 percent for varicosities of the left lower extremity.

4.   Entitlement to an initial compensable disability rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Mack Knopf, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to January 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in July 2014.  A transcript of those proceedings is of record.

These matters were previously before the Board in May 2015, at which time they were remanded for further development.  In particular, the RO was directed to afford the Veteran new VA examinations for his lumbosacral spine, varicosities of the left lower extremity, bilateral pes planus, and status post avulsion fracture of the fifth digit of the right hand.  A review of the claims file reveals that the Veteran was afforded VA examinations for his back, feet, and hand in May 2016 and for his left lower extremity in October 2016.  As such, the Board finds that there has been substantial compliance with its prior remand directives and these issues are properly before it.  See Stegall v. West 11 Vet. App. 265 (1998).

In its May 2015 remand, the Board additionally directed the RO to issue a statement of the case (SOC) for entitlement to service connection for a left shoulder disorder, a bilateral knee disorder, and a bilateral ankle disorder.  
The RO issued an SOC for the claims in April 2016.  In May 2016, the Veteran filed his substantive appeal (Form 9) and indicated that he wanted a videoconference hearing.  As such, those issues are not currently before the Board and will be discussed in a separate Board decision after the Veteran is given the opportunity to testify before a VLJ.

By a February 2017 rating decision, the RO increased the Veteran's disability rating for his lumbosacral spine from 10 to 40 percent effective May 4, 2016.  As the Veteran is presumed to be seeking the maximum available rating, the claim for a higher rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.   Prior to June 11, 2014, the Veteran's lumbar spine disability manifested by, at worst, forward flexion limited to 65 degrees and a combined range of motion of 190 degrees; there were no associated neurological abnormalities found on examination, nor any evidence of physician-prescribed bedrest. 

2.   From June 11, 2014, the Veteran's lumbar spine disability manifested by, at worst, forward flexion limited to 20 degrees with no ankylosis of the thoracolumbar spine; there were no associated neurological abnormalities found on examination, nor any evidence of physician-prescribed bedrest.

3.   For the entire initial rating period, the Veteran's right fifth finger disability was productive of noncompensable limitation of motion;  it was not productive of favorable or unfavorable ankylosis; and it was not amputated.  

4.   For the entire initial rating period, the Veteran's left lower extremity varicosities were productive of pain, swelling, and intermittent edema; which symptoms are relieved by elevation of the extremity.

5.   For the entire initial rating period, the Veteran's bilateral pes planus was productive of mild symptoms for which inserts were use, but also pain.


CONCLUSIONS OF LAW

1.   The criteria for a rating in excess of 10 percent prior to June 11, 2014 for service-connected lumbosacral spine disability have not been met.  38 U.S.C. §§ 1155; 5107 (2012); 38 C.F.R. §§ 3.400(o), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2017).

2.   The criteria for a rating of 40 percent, but no more, from June 11, 2014 for service-connected lumbosacral spine disability have been met.  38 U.S.C. §§ 1155; 5107; 38 C.F.R. §§ 3.400(o), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5242.

3.   The criteria for a compensable rating for service-connected right fifth finger disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5214 to 5230 (2017).

4.   The criteria for an initial rating in excess of 10 percent for service-connected varicosities of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.104, Diagnostic Code (DC) 7120 (2017).

5.   The criteria for an initial compensable 10 percent rating for service-connected bilateral pes planus have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.10, 4.31, 4.59, 4.71a, DC 5276 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14.

(A)  Lumbar Spine

The Veteran's lumbosacral spine disability is currently rated under Diagnostic Code (DC) 5242.  Under the rating schedule, Intervertebral Disc Syndrome (IVDS) preoperatively or postoperatively is to be rated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5242. 

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243). 

Normal ROM for the thoracolumbar spine is 0 to 90 degrees on forward flexion, and 0 to 30 degrees in all other planes.  See 38 C.F.R. § 4.71a, Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5237.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The General Rating Formula for Diseases and Injuries of the Spine provides that any neurologic abnormalities be evaluated separately under an appropriate diagnostic code.

The Veteran asserts that his lumbosacral spine disability is more disabling than reflected in the 10 percent rating prior to May 4, 2016, and the 40 percent rating thereafter.

The Veteran was discharged from active duty service in January 2010.  Upon discharge, he immediately filed a claim for service connection for his back.  Service treatment records show that in June 2008, the Veteran complained of low back pain after a hard fall.  He felt a jarring to the lower back and some weakness to his buttocks and legs.  He reported a similar instance had happened in the year prior.  Antalgic gait was noted.  He stated he preferred standing as it decreased his lumbar spine pain, which was across the lower back at L5-S1.

The Veteran was afforded a VA examination for his lumbar spine in December 2010.  On examination, he reported injuring his back in an airborne operation and that he had ongoing symptoms since that time.  He reported symptoms of daily constant moderate to severe low back pain.  He denied flare-ups and stated that he experienced severe pain daily.  He reported taking ibuprofen and muscle relaxers as needed.  On examination, antalgic gait was noted.  The examiner noted a history of fatigue, decreased motion, stiffness, weakness, spasms, and spine pain of the low back.  No spinal curvatures were noted.  The Veteran had flexion to 65 degrees; extension to 15 degrees; bilateral lateral flexion to 25 degrees; and bilateral lateral rotation to 30 degrees.  There was objective evidence of pain on active motion but no additional limitation of motion after three repetitions of range of motion testing.  Sensory examination findings were normal for the lower extremities.  There were no incapacitating episodes.  He did not experience bladder or bowel incontinence.

VA treatment records from February 2014 show that the Veteran presented with complaints of back pain for several years.  No neurological symptoms in the legs were found and he did not report sciatica.

Private treatment records from June 11, 2014 show that the Veteran presented for examination of his back.  He complained of his lower back bothering him "all the time and about one time a week he will get a sharp pain that radiates into his left leg when he first steps out of bed in the morning.  In general although his legs are strong, he says he notices that they fatigue quicker than they used to."  He reported symptoms of aching, throbbing, and burning pain in the low back.  He stated at times it radiates into the left leg.  He reported that his back pain causes serious diminution in his capacity to carry out daily activities as it interferes with his ability to bend and sit for very long.  His pain is aggravated by bending forward, bending to the left, bending to the right, twisting to the left, twisting to the right and by sitting.  Objective testing showed flexion to 20 degrees; extension was within normal limits; left rotation to 15 degrees, which caused pain and spasms; right rotation to 15 degrees, which caused pain and spasms; left lateral flexion to 15 degrees, which caused pain and spasms; and right lateral flexion to 20 degrees, which caused pain and spasms.  There was no loss of sensibility, abnormal sensation, or pain noted in any of the lower extremity dermatomes on examination.
VA treatment records from April 2015 show that he Veteran presented with complaints of back pain.  He stated his pain had slowly progressed.  He denied weakness paresthesias, or any bowel/bladder incontinence.  

The Veteran was afforded another VA examination for his back in May 2016.  He reported that he cannot bend at all; cannot stand for more than one minute; and cannot walk for more than one block.  On objective examination, the Veteran had flexion to 28 degrees; extension to 6 degrees; right lateral flexion to 11 degrees; left lateral flexion to 11 degrees; right lateral rotation to 18 degrees; and left lateral rotation to 18 degrees.  No pain was noted on examination.  There was no pain with weight bearing and no objective evidence of localized tenderness or pain on palpation.  The Veteran was able to perform repetitive use testing with at least three repetitions without any additional loss of function.  He reported that he did not experience flare-ups.  Muscle strength and reflex testing was normal.  The examiner stated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  The Veteran does not have any other neurological abnormalities related to the spine and does not have IVDS.  

When interpreted in light of the Veteran's history and reconciling the various reports into a consistent picture, there emerges a consistent picture of at least 65 degrees flexion, before pain, of the lumbar spine prior to June 11, 2014.  In this regard, the evidence establishes that on VA examination in December 2010, the Veteran had flexion to 65 degrees.  He reported having severe pain and stiffness as a result of his lower back disability; however, he stated that the pain was constant and he did not experience flare-ups.  Thus, even when considering pain and stiffness, the Veteran still objectively demonstrated flexion to 65 degrees.

The Board acknowledges that muscle spasms and a history of antalgic gait were noted on examination.  The examiner also noted that the Veteran used a cane when ambulating.  However, the examiner did not state that the muscle spasms were severe and the cause of the abnormal gait.  Instead, the examiner stated that the Veteran used a cane for his bilateral knees and ankles, as well as his lower back.  Thus, a 20 percent rating for muscle spasms severe enough to result in abnormal gait is not warranted.  Accordingly, the Board finds that the criteria for an initial disability rating higher than 10 percent under Diagnostic Codes 5010 or 5242 are not met prior to June 11, 2014.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206-07.  These factors have been taken into consideration in the assigned 10 percent schedular rating for less than full flexion of the lumbar spine due to pain prior to June 11, 2014.

However, as noted above, private treatment records from June 11, 2014, indicate that the Veteran had flexion to 20 degrees.  As noted above, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less.  Thus, a 40 percent rating is warranted from June 11, 2014.

Generally, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).

As previously noted, in order to warrant a higher rating, unfavorable ankylosis must be demonstrated.  At no point during the appeal period has the Veteran demonstrated ankylosis, much less unfavorable ankylosis.  Thus, a higher rating since June 11, 2014 is not warranted under 5242.

As for evaluation under Diagnostic Code 5243, the Board notes that at no point during the appeal period was the Veteran prescribed bed rest by a physician.  Thus, a higher rating is not warranted at any point during the appeal period based on IVDS.

In addition, the Veteran has not been shown, nor has he reported, any additional neurological abnormalities related to his lumbar-spine disability, to include radiculopathy and bowel and bladder incontinence.

To the extent that the Veteran reports that his lumbar spine disability is more severe than contemplated by his current ratings, the Board finds that the totality of the evidence indicates that the current ratings appropriately compensate his symptoms.  The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his disability.  The Board has taken the Veteran's reports of pain and stiffness into consideration when determining the appropriate rating.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation at any point during the appeal period.


In sum, the Board finds that the initial 10 percent rating for the Veteran's lumbar spine disability was appropriate; however, a 40 percent rating is warranted from June 11, 2014, as the objective evidence of record demonstrates that at that time, the Veteran had flexion to 20 degrees.

(B) Right Fifth Digit

The December 2010 VA examination notes that the Veteran had a history of hand pain and stiffness.  At his Board hearing, he reported the same symptoms.  On VA examination in May 2016, the Veteran reported that he experiences tingling and numbness in his fifth digit.  He had extension of the MCP, PIP, and DIP to zero degrees; and flexion of the MCP to 90 degrees; PIP to 100 degrees; and DIP to 70 degrees.  There was no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  There was no evidence of pain with use of the hand nor was there objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing with no additional loss of motion.

The Veteran is currently assigned a noncompensable (0 percent) disability rating under Diagnostic Code (DC) 5299-5230. 38 C.F.R. § 4.71a.  

DC 5230 provides a single noncompensable (0 percent) rating for limitation of motion of the little finger.  A noncompensable rating is assigned for limited little finger motion in either the major (dominant) or minor hand.  As such, the service-connected residuals of a right fifth proximal metacarpal fracture are rated at the maximum rating provided by DC 5230; therefore, a higher disability rating under DC 5230 is not available.  38 C.F.R. § 4.71a.

The Board has considered whether an initial disability rating in excess of 0 percent is available under any other diagnostic code pertaining to the fingers.  As to DC 5227, the evidence does not demonstrate either favorable or unfavorable ankylosis in the right fifth digit, and even if favorable or unfavorable ankylosis were found, DC 5227 only provides a single noncompensable (0 percent) rating. 

While the evidence does not demonstrate that the right fifth finger disability has resulted in right finger amputation, DC 5156 provides a 10 percent rating for amputation of the little finger of the major or minor hand without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  A 20 percent rating is assigned for amputation of the little finger of the major or minor hand with metacarpal resection (more than one-half of the bone lost).  38 C.F.R. § 4.71a, 
DC 5156 (2017).  The Board finds that right fifth finger pain does not more nearly approximate the disability picture contemplated by amputation without metacarpal resection at the proximal interphalangeal joint or proximal thereto.  While the evidence shows some limitation of motion in the right fifth finger, the evidence, to include the Veteran's most recent VA examination in May 2016, does not show either right fifth finger ankylosis or a right fifth finger disability picture analogous to amputation.  As such, the Board finds that an initial rating in excess of 0 percent under DC 5156 is not warranted.  38 C.F.R. § 4.71a.

Lastly, DC 5003 rates degenerative arthritis, including painful motion associated with the arthritis, even when there is noncompensable limitation of motion.  
DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., DCs 5228 to 5230), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, DC 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion or group of minor joints. 

Here, DC 5230 (ring or little finger, limitation of motion) does not provide a compensable rating for limitation of motion.  Moreover, the evidence does not demonstrate that the service-connected right fifth finger disability affects more than just the right fifth finger; therefore, the weight of the evidence is against finding that the service-connected right fifth finger disability warrants consideration for a rating under DC 5003 because the right fifth finger is not a major joint and does not affect a group of minor joints.  As such, a minimum 10 percent disability rating under 
DC 5003 for limitation of motion in the right fifth finger is not warranted. 

The Board reiterates that this disability rating is specifically for the Veteran's service-connected right little finger.  Although the Veteran reported pain in his right hand at his Board hearing, he has not demonstrated a current right hand disability, which was the basis of the Board's May 2015 denial of his claim for service connection for a right hand condition.

(C) Varicose Veins

The Veteran is currently in receipt of a 10 percent rating under DC 7120 for varicosities, left lower extremity.  Under this diagnostic code, asymptomatic palpable or visible varicose veins are rated noncompensably (0 percent) disabling.  38 C.F.R. § 4.104, DC 7120.  Varicose veins with findings of intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery, are rated 10 percent disabling.  Id. Varicose veins with findings of persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, are rated 20 percent disabling.  Id. Varicose veins with findings of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, are rated 40 percent disabling.  Id. Varicose veins with findings of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, are rated 60 percent disabling.  Id.  Varicose veins with findings of massive board-like edema with constant pain at rest are rated 100 percent disabling.  Id.

On VA examination in December 2010, the examiner noted that the Veteran experienced vascular irregularity of the left lower extremity/IT band syndrome of the left leg.  The Veteran reported that he experienced left leg pain, stiffness, and engorged veins in the left thigh after running in 1998.  He sought medical treatment and was diagnosed with varicosities of the left lower extremity and iliotibial band syndrome of the left leg.  He was given compression stockings with a fair response.  His reported symptoms at the time of examination included pain, stiffness, and swelling of the entire leg (thigh to ankle) with walking over half a mile or more.  He reported wearing a left leg compression stocking daily.

Private treatment records from March 2013 show that the Veteran presented for evaluation of left lower extremity swelling.  The examiner noted the Veteran's history of swelling in the 15 years prior.  The examiner noted that symptoms were worse with limb dependency relieved with elevation.  In March 2011, compression of the leg was recommended but the Veteran had not been using stockings.  A CT venogram showed no evidence of obstruction visualized throughout the deep veins.  All veins appeared fully compressible and free from obstructions.  There was also no evidence of obstruction visualized in the great or small saphenous veins.  There was no insufficiency in the deep or superficial veins.  There was no varicosities; perforator; or lymphedema.  The summary indicated that there was no evidence of DVT, demonstration of venous insufficiency, or varicose veins visualized bilaterally.

At his Board hearing in July 2014, the Veteran reported that he wore compression socks that helped with swelling.  He stated "at one point [his left leg] used to swell during physical activity.  Now it's swelling without exertion, all physical activities."  He also reported that it was painful.

VA treatment records from April 2015 document that the Veteran has had chronic venous insufficiency in his left leg.  He reported "the valves in my leg don't work right."  He managed his edema with compression stockings and nightly elevation of his leg.  The examiner noted that the Veteran's condition had not worsened but that the Veteran presented mainly for reassurance.

On VA examination in October 2016, the examiner noted that the Veteran experienced aching and fatigue in his left leg after prolonged standing and walking.  His symptoms were noted to be relieved by elevation of the extremity and compression hosiery.  Intermittent edema was noted. 

Based on the above, the Veteran's left leg varicosities have been characterized by intermittent edema, pain, and swelling, which causes aching and fatigue with prolonged standing and walking.  These symptoms are relieved by elevation of the extremity.  This is consistent with the criteria for a 10 percent rating.  See 38 C.F.R. § 4.104, DC 7120.  The criteria for a higher rating require persistent edema that is only incompletely relieved by elevation of extremity, persistent ulceration or massive board-like edema with constant pain at rest.  See id.  These symptoms have not been present at any point during the appeal period.  The record supports a finding that elevation relieves the Veteran's left leg symptoms.  Furthermore, there is no documentation of ulcers on his left lower extremity.  As such, the Board finds that a rating higher than 10 percent for left leg varicosities is not warranted for any period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(D) Pes Planus

The Veteran is currently in receipt of an initial noncompensable rating for his pes planus under Diagnostic Code 5299-5276.

A noncompensable (zero) percent rating is awarded for pes planus when the condition is mild with symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is warranted for moderate bilateral flatfoot where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo-Achillis and pain on manipulation and use of the feet.  A 30 percent rating requires "severe" bilateral flatfoot, objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent disability evaluation is assigned for pronounced acquired pes planus with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

In addition, section 4.59 shows the rating schedule's intent to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  In Southall-Norman v. McDonald 28 Vet App 346 (2016) the Court found that this regulation applies to disabilities such as pes planus, regardless of whether its applicable diagnostic code is predicated on range of motion measurements.  

On VA examination in December 2010, the Veteran reported symptoms of pain while walking, swelling while walking, redness while walking, stiffness while walking, fatigability while walking, weakness while walking, and lack of endurance while walking a result of his pes planus.  Pain, swelling, redness, stiffness, fatigability, weakness, and lack of endurance was noted for the toes.  The Veteran reported that he did not experience flare-ups of his feet, but he was limited to standing for 35-45 minutes and could walk approximately half a mile.  On examination, there was no evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing, but there was tenderness at 1-5 MTP joints.  The alignment of the Achilles tendon was normal on weight-bearing and non-weight bearing.  There was no forefoot or midfoot malalignment.  Pronation was noted to be mild.  The arch was present on non-weight bearing but not during weight-bearing.  There was no pain on manipulation, although the weight bearing line was over the great toe, bilaterally.  

At his Board hearing the Veteran reported that his foot pain had increased and he felt his feet were flatter.

The Veteran was afforded another VA examination for his feet in May 2016.  At this examination the Veteran reported pain, which was accentuated on use, bilaterally, but he did not have pain on manipulation of the feet.  There was no indication of swelling on use and characteristic callouses were not demonstrated.  There was no extreme tenderness of plantar surfaces of both feet but the Veteran had decreased longitudinal arch height of both feet on weight-bearing.  There also was no objective evidence of marked deformity bilaterally; nor was there marked pronation.  The weight-bearing line did not fall over or medial to the great toe and there was no "inward" bowing of the Achilles tendon bilaterally.  There was no marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  

Viewing the evidence as a whole, the Board finds that the Veteran's bilateral pes planus supports the assignment of a 10 percent rating, with the application of the provisions of 38 C.F.R. § 4.59, as required by the holding in Southall-Norman.  Although there is no marked deformity, pain on manipulation, indications of swelling and callouses, the Veteran has been generally consistent in his reports of pain.  Thus, in light of the Court's holdings in Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), the Board finds that a 10 percent rating, but no more is warranted.


ORDER

Entitlement to an initial disability rating for degenerative disc disease of the lumbar spine in excess of 10 percent prior to June 11, 2014, is denied.

Subject to the law and regulation governing the payment of monetary benefits, entitlement to a disability rating for 40 percent, but no more, for degenerative disc disease of the lumbar spine from June 11, 2014, is granted.

Entitlement to an initial compensable disability rating for service-connected right fifth finger disability is denied.

Entitlement to an initial disability rating in excess of 10 percent for varicosities of the left lower extremity is denied.

Subject to the law and regulation governing the payment of monetary benefits, entitlement to an initial 10 percent disability rating for bilateral pes planus is granted.



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


